Let me begin by
congratulating you, Sir, on your election to the
presidency of the General Assembly at its sixtieth
session. I have no doubt that, with your skills and vast
experience, you will guide our deliberations to a
successful conclusion. Let me also commend my dear
friend His Excellency Mr. Jean Ping, the outgoing
President of the General Assembly, for the excellent
manner in which he directed the affairs of the fifty-
ninth session. In addition, I commend the Secretary-
General for his leadership, especially in advancing the
United Nations reform and revitalization agenda. My
country has full confidence in his integrity and
competence, which he has demonstrated over the years,
both as a staff member and at the helm of the
Organization.
As we celebrate the sixtieth anniversary of the
Organization, we must pause and take stock of the
record of our collective response to the many different
global challenges that mankind has had to face. From a
membership of only 50 States at its inception, the
Organization has grown to 191 Members today. That
rapid expansion, together with the sophistication that
the United Nations has acquired over the years, calls
for an assessment of its strengths and weaknesses with
a view to making it more effective. It is no secret that
the voice of the General Assembly has grown weaker
over the years, that the credibility of our human rights
procedures and mechanisms has been reduced, that
democracy, accountability and transparency in the
Security Council have become blurred and that the
Economic and Social Council needs to be more
relevant and effective.
On several occasions since 1945, we have
witnessed instances of genocide, war crimes and
crimes against humanity, as well as the proliferation of
weapons of mass destruction. Civil strife and terrorism
are undermining human and State security. Poverty,
hunger and diseases still decimate countless
communities, while our capacity to respond to
humanitarian crises needs to be reassessed and
revitalized.
This is the backdrop of the challenges we as an
organization face. They do not represent failure; they
simply underscore that more needs to be done to make
the world a safer and better place for all of mankind.
Therefore, as we celebrate our achievements, let
us rededicate ourselves to remaining true to our
mission and also fashion a new vision that captures the
realities of our world in the twenty-first century. In this
connection, my delegation would like to express its
gratitude to the Secretary-General for the
comprehensive reform agenda he has laid out in his
report “In larger freedom: towards development,
security and human rights for all” (A/59/2005). We
agree that the world needs to be steered towards a
greater focus on those larger freedoms.
The majority of the world’s people today are in
chains — the chains of poverty and underdevelopment.
5

For them, development means freedom from want,
freedom from fear and hunger and, above all, freedom
to live in dignity. Reforming the United Nations so that
it is better poised to more effectively address
humankind’s quest for these larger freedoms, is a real
necessity for the greater relevance and impact of our
Organization.
Indeed, the following objectives should be our
collective focus for the next decade: absolute poverty
and its attendant woes such as diseases, hunger and
illiteracy must be eliminated from the face of the earth;
the proliferation of nuclear and other weapons of mass
destruction must be halted and a total ban on nuclear
weapons should be imposed on all States; peace must
be allowed to reign throughout the world; there must
be greater tolerance and mutual respect in dealing with
each other’s differences; the world’s ecosystems and
natural resources must be judiciously conserved and
utilized; political systems must work to achieve greater
cooperation; multilateralism should replace unilateralism
in dealing with conflicts, disputes or disagreements
between Member States, and reconciliation should
replace confrontation and conflict.
If, in the next decade, we succeed in achieving
those objectives, we will have provided for ourselves
those larger freedoms that we crave today.
While we must focus on those long-term
objectives, we must also not lose sight of the
imperatives of our time. We must continue working in
concert towards the realization of global peace,
assigning highest priority to those conflict situations
that pose the greatest threat to the peace of the whole
world. In this, we must begin with the Middle East.
Without a just solution to the Palestinian-Israeli
conflict peace will continue to elude the Middle East
with consequences that will affect the whole world. My
delegation supports the vision of a two-State solution,
with Israel and Palestine living side by side in peace
and security. We also welcome Israel’s withdrawal
from Gaza and the West Bank as a step towards a
complete withdrawal from the rest of the occupied
Palestinian territory.
The unstable situation in Iraq is causing
undesirable ripples all over the world. The situation is,
by no means, unconnected with the soaring price of oil,
which is causing serious problems in the global
economy and threatening the economic gains made by
many developing countries. The sooner stability is
brought to the region, the better it will be for that
country and the rest of the world.
We are encouraged by the positive contributions
of the United Nations and the African Union towards
the peaceful resolution of conflicts in Africa.
In Guinea-Bissau, another milestone has been
reached with the election of President Nino Vieira.
After many years of trials and tribulation, the people of
Guinea-Bissau have finally placed the country on a
solid path to recovery, peace and development. As
Chair of the Friends of Guinea-Bissau at the United
Nations, as well as a member of the Ad hoc Advisory
Group on Guinea-Bissau, my delegation calls for an
early convening of a donors conference to show
solidarity with the people of Guinea-Bissau and a
commitment to lasting peace in that country.
Equally in Burundi, the democratic transition has
been completed with the recent election of President
Pierre Nkurunziza. We extend to him and the people of
Burundi, our heartiest congratulations and best wishes
for a new era of peace, stability and development.
This year has witnessed major strides towards
sustainable peace in the Sudan. My delegation
commends the Government of the Sudan and the
Sudanese People’s Liberation Movement for their
commitment to that historic accord meant to bring
lasting peace to the country. We are encouraged by the
steps they have taken so far to implement the accord,
and it is my fervent hope that their collective
leadership will continue tirelessly to pursue the Sudan
of their dreams. We sympathize with all the Sudanese
people on the tragic death of their leader and Vice-
President, Mr. John Garang, who did so much to
advance the peace process. We are confident that his
successor will continue in his footsteps until all the
pending issues are peacefully resolved.
An underlying factor in all of these conflicts is
the proliferation of small arms and light weapons. We
must commit ourselves to denying non-State actors,
terrorists and organized criminal networks the
acquisition of these weapons of mass terror. We shall
have an opportunity to further refine our response to
this scourge during the 2006 review of the United
Nations Programme of Action on Small Arms.
Our Organization must be the ultimate defender
of the rule of international law, to which all States in
the comity of nations must adhere. Any attempt to
6

weaken or undermine our rules-based international
system should be rejected without compromise. An
institution like the International Criminal Court, with a
mandate to end impunity, deserves all the support it
can garner from the international community. The
Rome Statute is a beacon of hope to all of humanity,
and my delegation appeals to those States that have not
yet done so, to consider speedily becoming party to it.
My delegation strongly condemns the application
of unilateral coercive measures as a means of settling
disputes. These measures have an adverse impact on
the lives of innocent people, who lack any means of
recourse or redress. We therefore call for the complete
and immediate lifting of the sanctions imposed on Cuba.
As we clamour for reform and renewal of our
Organization, we should widen our horizons and
undertake a sober and dispassionate reassessment of
our policy towards the Republic of Taiwan. The
concerns of the 23 million hard-working and peace-
loving people of that great country continue to be
ignored. The Republic of Taiwan is a democratic,
sovereign State. Its democratically elected Government
defends the interests of the people of Taiwan in the
world. The Taiwanese people display the same concern
we all do about global problems such as international
peace and security, HIV/AIDS, the spread of disease,
environmental pollution, and all the other issues that
engage us at the United Nations. Yet, they are not here
at the table with us, contributing their share in the
search for solutions to the problems that confront
humankind today. We therefore call on all the peace-
loving nations of the world to support the participation
of the Republic of Taiwan in all the affairs of the
United Nations as a full Member without delay. The
twenty-first-century United Nations should include all
people the world over without political discrimination.
The United Nations should also be committed to that
goal: a twenty-first-century, reformed United Nations
that includes the people of the Republic of Taiwan.
Their plight is more sharply amplified by our present
preoccupation with the conflicts raging today that pose
a serious threat to international peace and security.
The reform agenda has been with us for decades
now. Finally, this year, a number of reports, including
one by the Secretary-General himself, seem to have
spurred all of us to action.
My delegation fully supports the proposed reform
of the Economic and Social Council and endorses the
establishment of the Peacebuilding Commission. In
that regard, we hope that the wealth of experience
which the United Nations has gathered over the years,
especially in dealing with countries emerging from
conflict, will be brought to bear in elaborating the
structure, functions and mandate of the Commission.
We equally support the proposed reform of the
Commission on Human Rights. However, we should
remember that human rights are everyone’s concern
and their enforcement is not the prerogative of a select
few. A smaller human rights body would reinforce that
notion and entrench the credibility crisis that the
current Commission suffers from. While the
Commission may have structural deficiencies, it is its
working methods that we must focus on in order to
eliminate bias, subjectivity and selectivity.
Revitalizing the General Assembly is equally
long overdue. It is time for the Assembly to be more
assertive within the mandate accorded it by the Charter.
The reform of our Organization would be
incomplete without Security Council reform. The
current size and composition of the Council makes a
mockery of the larger membership of the United
Nations and the realities of the world today. No amount
of politics or procrastination can silence Africa’s
legitimate quest for full representation on the Security
Council. International peace and security are
everyone’s business. Without reform and a thorough
review of the Council’s working methods, the
legitimacy of the decisions it takes will be increasingly
questionable.
We shall also have to look into the issue of the
veto once again. The purpose for which the veto was
instituted and the grounds on which it was assigned 60
years ago are no longer valid in today’s world. In fact,
Africa’s position on the veto, which my delegation
wholeheartedly supports, is that it should be abolished.
In fact, veto power should be given only to the General
Assembly, to be exercised by a majority vote. If that is
done, the United Nations and the world will be able to
boast of a universal democratic system that will usher
in a new and more peaceful world order.
The Security Council as presently constituted is
not conducive to the maintenance of world peace and
security. If it cannot be reformed, it should be
abolished and its mandate assigned to the General
Assembly with decisions taken by a majority vote. In
that event, any action taken by the United Nations in a
7

given situation would be taken on behalf of all of us.
That would put a definitive end to unilateralism in
resolving international disputes and issues.